DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/03/2022.  Claims 1-7, 10-16, and 20 are still pending in the application.

Allowable Subject Matter
Claims 1-7, 10-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, and in view of the response filed on 05/03/2022, appears to fail to fairly show or suggest a claimed invention having novel and unobvious limitations of "the communication processor to: allocate an uplink symbol or a flexible symbol among a plurality of symbols indicated by slot format information, as a detection symbol, detect an object by transmitting a signal in the detection symbol and receiving a reflection signal of the transmitted signal, using the second wireless communication circuit, when the detected object corresponds to a near area object, perform a power backoff for the first wireless communication circuit and control transmission of the second wireless communication circuit by suppressing a sidelobe or a backlobe of the at least one antenna array, and when the detected object corresponds to a far area object, control transmission of the second wireless communication circuit by suppressing a mainlobe of the at least one antenna array," as recited in group claims 1-7, and 10; and "when the detected object corresponds to a near area object, performing a power backoff for a first wireless communication circuit of the electronic device and controlling transmission of the second wireless communication circuit by suppressing a sidelobe or a backlobe of the at least one antenna array, the first wireless communication circuit configured to provide a first RAT corresponding to long term evolution (LTE); and when the detected object corresponds to a far area object, controlling transmission of the second wireless communication circuit by suppressing a mainlobe of the at least one antenna array," as recited in group claims 11-16, and 20, structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 29, 2022